Citation Nr: 1213408	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-48 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for medical services provided at a non-VA medical facility on July 8, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs Medical Center in Memphis, Tennessee.

The Veteran was scheduled for a Travel Board hearing to be held at the local RO; however, he indicated that he would be unable to attend.  The request is withdrawn. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred expenses as a result of medical treatment at the Henderson County Hospital on July 8, 2010.

2.  There was no prior authorization for the medical services in question.

3.  The medical services in question were not for a service-connected disability.

4.  The treatment that the Veteran received was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized, non-VA medical expenses incurred on July 8, 2010 at the Henderson County Community Hospital are not been met.  38 U.S.C.A. 2011).  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  VA complied with these provisions in this case.  Consequently, the duty to notify and assist has been met. 

Analysis

The Veteran contends that he is entitled to payment or reimbursement of the medical expenses that he incurred on July 8, 2010, at the Henderson County Community Hospital.

VA has received a medical bill from the Henderson County Community Hospital for payment in relation to the Veteran's medical treatment on July 8, 2010.  VA also received an ancillary bill from Elite Emergency Service, and an invoice from the Veteran for the cost of medication received on the date on treatment.  Payment for the aforementioned medical care was denied by VA in an August 2010 administrative decision on the basis that the treatment was received for non-emergent care. 

The facts of the case are not in dispute.  On July 8, 2010, at 11:00, the Veteran went to the Henderson County Community Hospital emergency room.  It is unclear whether this visit was in the morning or evening, as none of the treatment or billing records indicate the time of day.  The emergency department record indicates that the Veteran reported that he had had a nosebleed the night prior.  He also complained of some sinus congestion and cough.  The emergency department notes indicate that the epistaxis had resolved, but cough and congestion were present.  On physical examination, the Veteran was not in acute distress and appeared well-developed and well-nourished.  He was alert and fully oriented.  Review of his nose revealed the presence of dried blood, but was otherwise normal.  Cardiovascular examination revealed normal rate, pulses, rhythm, and capillary refill.  There was no edema or murmurs.  Examination of his respiratory, genitourinary, lymphatic/musculoskeletal, and neurologic systems; and his abdomen and skin were all normal.  A chest x-ray was also normal.  The diagnosis was sinusitis.  The Veteran's condition was noted to be stable and he was discharged to home at 11:40.  Pharmacy records show that the Veteran paid for a prescription for Azithhromycin.

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See Smith v. Derwinski, 2 Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994). 

The Veteran contends that he received a letter from VA stating that he could go to any emergency room.  There is nothing in the file to corroborate this statement.  There also is no evidence in the claims file showing that authorization was requested prior to receiving services at the Henderson County Community Hospital, and there is no evidence of record suggesting that any such authorization was given for treatment on July 8, 2010.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, there is no evidence that the Veteran made an application to VA within 72 hours after the hour of admission on July 8, 2010.  Based on the foregoing, the Board finds that the medical services received on July 8, 2010 were not authorized.  

Congress has authorized the reimbursement for payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Thirty-eight U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program. 

Entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility, under 38 U.S.C.A. § 1728, requires that: 

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011).  

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, the Veteran is not service-connected for any disability although he is in receipt of non service-connected pension benefits for being permanently and totally disabled.  He also is not a participant in a vocational rehabilitation program.  Therefore, payment of the unauthorized medical expenses incurred as a result of his treatment at the Henderson County Community Hospital on July 8, 2010, is not warranted under 38 U.S.C.A. § 1728.

The Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2011).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002 (2011).  

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard. 

The Board finds payment is also not warranted under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As shown, to be eligible for reimbursement, the treatment must satisfy certain conditions.  All nine statutory requirements (a through i) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

Here, it is not disputed that the Veteran is financially liable to the Henderson County Community Hospital for the July 8, 2010, treatment in question, that he does not have any form of health insurance or coverage, that he does not have any legal recourse against a third party that will pay all or part of the bills, and that his complaints were unrelated to a workplace accident or injury.  As discussed, the Board finds that he is not eligible for reimbursement under 38 U.S.C. 1728.  The Board finds however, that the treatment was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

In this respect, the emergency records clearly indicate that the Veteran was in no acute distress when visiting the emergency room on July 8, 2010.  He presented for treatment for a nosebleed that had occurred the night before.  The bleeding had already stopped prior to the Veteran's emergency room visit and in fact, the records indicate the presence of dried blood, thus suggesting that the bleeding had ceased for some time prior to his emergency room visit.  Further, at the time of treatment on July 8, 2010, the Veteran's only current complaint was sinus congestion and cough - complaints that were diagnosed as sinusitis.  VA records in the claims file reflects that the Veteran had a long history of sinusitis, thus he was likely familiar with the symptoms he complained of on July 8, 2010.  More importantly, the Board finds that symptoms of sinus congestion, coughing, and a nosebleed are not symptoms of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

The Board further finds that a VA facility or other federal facility/provider was feasibly available and an attempt to use them beforehand would not have been considered unreasonable.  In the Veteran's August 2010 Notice of Disagreement, he argued that a VA facility was not feasibly available as the VA Community Based Outpatient Clinic (CBOC) in Jackson, Tennessee is closed on Saturday and Sunday.  Also, in a February 2012 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's nosebleed occurred after normal business hours of the Jackson CBOC and the closest VAMC emergency room was over 100 miles away.  The Board notes, however, that the Veteran received treatment at the Henderson County Community Hospital on a Thursday.  The nosebleed reportedly occurred on the night prior- on a Wednesday.  Thus, the Board finds that a VA facility was feasibly available as the Veteran could have gone to the Jackson CBOC on either Thursday or Friday during regular business hours.  Further, based on the evidence, the Veteran also could have simply requested preauthorization the following day.  In short, a VA facility was reasonably available and an attempt to use it beforehand would not have been unreasonable.  As all of criteria are not met, the Veteran is not eligible for reimbursement.  38 C.F.R. §§ 3.102, 17.120(c). 

Although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As all the criteria for payment or reimbursement of unauthorized medical expenses have not been met under 38 U.S.C.A. § 1728a or under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002- the claim for reimbursement or repayment of unauthorized medical expenses incurred as a result of treatment received on July 8, 2010 at the Henderson County Community Hospital is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Henderson County Community Hospital on July 8, 2010, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


